 


114 HR 654 IH: Naval Station Guantanamo Bay Protection Act
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 654 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2015 
Mr. Jolly (for himself, Mr. Burgess, Mr. Byrne, Mr. Rothfus, Mr. Salmon, Mr. Nugent, Mrs. Walorski, Mr. Bilirakis, Mr. Ribble, Mr. Hudson, Mr. Diaz-Balart, Mr. Curbelo of Florida, Mr. Johnson of Ohio, Ms. Ros-Lehtinen, Mr. Franks of Arizona, Mr. Stutzman, Mr. Gohmert, Mr. Mooney of West Virginia, Mr. Coffman, Mr. Palmer, Mr. Yoho, Mr. Chaffetz, Mr. Gowdy, and Mr. Harris) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To prohibit the modification, termination, abandonment, or transfer of the lease by which the United States acquired the land and waters containing Naval Station, Guantanamo Bay, Cuba. 
 
 
1.Short titleThis Act may be cited as the Naval Station Guantanamo Bay Protection Act.  2.Prohibition on modification, termination, abandonment, or transfer of lease, Guantanamo Bay, Cuba (a)ProhibitionThe President may not modify, terminate, abandon, or transfer the lease with the Government of Cuba by which the United States acquired 45-square miles of land and waters that currently contain Naval Station, Guantanamo Bay, Cuba, unless— 
(1)the President notifies Congress of the proposed modification, termination, abandonment, or transfer of the lease; and (2)after such notification, Congress enacts a law authorizing that modification, termination, abandonment, or transfer.
(b)No new grant of authorityNothing in subsection (a) shall be construed to grant the President any authority regarding the lease described in such subsection that does not already exist before the date of the enactment of this Act.   